DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The attempt to incorporate subject matter into this application by reference to “the maize "B73 reference genome version 2” in claim 17 is ineffective.  “’Essential material’ may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.” 37 CFR 1.57 (d). The specification on pg 3, paragraph 1, indicates that maize "B73 reference genome version 2 is “a publically available physical and genetic framework of the maize B73 genome”.  This is clearly not a U.S. patent or U.S. patent application publication.  Further, there is no proper statement incorporating the material by reference.  Thus, the incorporation by reference is improper.  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e).  If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective.  Compliance will not be held in abeyance 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter.  37 CFR 1.57(g).


The rejection is repeated for the reasons of record as set forth in the Office action mailed 3 September 2021, as applied to claims XXXXXXXXX.  Applicant’s arguments filed 22 December 2021 have been fully considered but they are not persuasive.  
Response to Arguments
Applicant urges that XXXXXXXXXXXXX (response pg ).
This is not found persuasive because XXXXXXXXXXXXXXXX



Due to Applicant’s amendment of the claims, the rejection is modified from the rejectionXXXXXXXXXXXXXX

The rejection of cXXXXXX is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 3 September 2021.  Applicant’s arguments filed 22 December 2021 have been fully considered but they are not persuasive.  
The claims are broadly drawn to methods comprising detecting in a maize plant a marker allele associated a chromosome 5 QTL associated with increased yield, then selecting a maize plant with the QTL, crossing it to another plant, and obtaining a progeny with the QTL.
Practicing all the steps of the claimed methods, including selecting a maize plant with the QTL, crossing it to another plant and obtaining a progeny with the QTL, as well as detecting a marker allele associated the QTL or a haplotype comprising it, requires a plant with the claimed chromosome 5 QTL associated with increased yield.

Thus, the instant specification fails to teach any plant with the claimed chromosome 5 QTL associated with increased yield.
It is noted that Applicant makes no assertion that any of the QTL itself is responsible for increased yield.  Thus, one of skill in the art could not make a plant that can used in the method by transformation.
Because of that, one of skill in the art must use undue trial and error experimentation in an attempt to find an increased yield corn plant on which all steps of the claimed method can be practiced, if it even possible to do so.
Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is within 20cM or is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserts transgenes at random locations in the genome, a transgene would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of assaying and breeding with a plant transformed with a nucleic acid encoding SEQ ID NO:13 would be enabled, such a method is excluded by the language of the claim.
.
Response to Arguments
Applicant urges that ¶353 of the specification sates that the 26 NAM parents of Buckler was used to impute the Panzea HapMap2 markers across the panel;  the specification provides guidance pointing to the NAM panel which is a well-known diversity panel in the Maize breeding community which does not require undue experimentation as it is commonly used for allele discovery (response pg 7).
This is not found persuasive.  The originally filed specification does not have paragraph numbers.  Applicant is reminded that the PGPub is not part of the file wrapper.  All references to the specification must be to the specification in the application, not outside of it. 
Because Buckler was not provided with the response, its contents and teachings cannot be evaluated.  Further, it does not appear that Buckler was incorporated by reference.  
Applicant urges that teaching of the specification allows one skilled in the art to determine the genotype at an allele located on maize chromosome 5 using a molecular marker sequence corresponding to a G allele at position 159121201 as described in the maize “B73 reference genome version 2;  lines with and without the molecular marker of the invention are provided in the NAM panel (response pg 7-8).
This is not found persuasive.  The data in the table spanning pg 7-8 of the response cannot be evaluated because it was not submitted in a Declaration.  Applicant is reminded that Applicant’s representative cannot provide evidence.  
Applicant urges that ten lines in this public panel contain the genotype at an allele located on maize chromosome 5 using a molecular marker sequence corresponding to a G allele at 
This is not found persuasive because none of what was available on these websites at the time of filing has been provided.  Thus, none of these statements can be evaluated.  

Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 3 September 2021.  Applicant’s arguments filed 22 December 2021 have been fully considered but they are not persuasive.  
The claims require a maize plant with a QTL associated with increased yield linked to a G allele at position 159121201 on chromosome 5 to perform all the claimed method steps.
Table 11 of the instant specification indicates that inbreds 44-202 have the claimed QTL allele in this region, and Table 12 indicates that Hybrid 1 has the claimed QTL (Hybrids 3 and 4 are indicated both as having favorable alleles and increased yield and as not having them, so it is not clear if they actually have the allele or increased yield).  However, inbreds 44-202 and Hybrid 1 are merely names that do not tell one of skill in the art anything about a cultivar or hybrid with the claimed region.  One of skill in the art would not even know if any of these inbreds or hybrid(s) are publically available.

It is noted that Applicant makes no assertion that any of the Table 5 alleles linked to and associated with the QTL is responsible for increased yield.  Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserts transgenes at random locations in the genome, transgenes would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of assaying and breeding with a plants transformed with a nucleic acid encoding SEQ ID NO:13 could be described, such a method is excluded by the language of the claim.
Because inbreds 44-202 and Hybrid 1 are not publically available, the specification does not describe any plants that can used in the method. Such a description is required.  See University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004) at page 1894:
Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method.  We agree with the district court that that is “a semantic distinction without a difference.” Univ. of Rochester, 249 F. Supp. 2d at 228.  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”

Additionally, the claims require detecting a molecular marker that is genetically linked to an allele located on maize chromosome 5 corresponding to a G allele at position 159121201 as described in the maize “B73 reference genome version 2.
The maize “B73 reference genome version 2 was not properly incorporated by reference into the specification.  

Because the plants with the claimed QTL are not described, the method of using the plants is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that ¶353 of the specification states that the 26 NAM parents of Buckler was used to impute the Panzea HapMap2 markers across the panel;  the specification provides guidance pointing to the NAM panel which is a well-known and publically available diversity panel in the Maize breeding community which d is commonly used for allele discovery (response pg 7-8).
This is not found persuasive.  The originally filed specification does not have paragraph numbers.  Applicant is reminded that the PGPub is not part of the file wrapper.  All references to the specification must be to the specification in the application, not outside of it. 
Because Buckler was not provided with the response, its contents and teachings cannot be evaluated.  Further, it does not appear that Buckler was incorporated by reference.  
Applicant urges that this panel is publicly available and so there would be a public source of the allele and cites websites showing the genome sequences and seed availability (response pg 9).



The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 17and 20 lack antecedent basis for the limitation “the maize "B73 reference genome version 2” in lines 9-10 for each.  Further, it is not clear to which modification this recitation refers.  For example, in the Maize Genome Database, the B73 Reference genome version 2 appears to have continued to have been modified even after the 11 June2018 filing of the instant application (Maize GDB B73 RefGen V2, https://download.maizegdb.org/B73_RefGen_v2/, downloaded 11 March 2022).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662